Citation Nr: 0842008	
Decision Date: 12/05/08    Archive Date: 12/17/08

DOCKET NO.  04-14 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased rating for rheumatic 
valvulitis with deformity of the aortic and mitral valve, 
status post aortic valve replacement, currently evaluated as 
30 percent disabling.

2.  Entitlement to a total disability rating for compensation 
purposes based upon individual unemployability (TDIU) due to 
service-connected disability. 


REPRESENTATION

Appellant represented by:	Harold A. Crain, Agent


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran served on active duty from December 1951 to 
January 1953.

The instant appeal arose from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
Jackson, Mississippi, which denied the claims on appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran provided testimony before a Veterans Law Judge in 
July 2005.  That judge has since left the Board of Veterans' 
Appeals (Board).  The veteran was offered the opportunity to 
testify at another hearing, and in November 2008 
correspondence he requested another hearing at a local VA 
office before the Board using videoconferencing techniques.  
Accordingly, the hearing must be scheduled.  See generally 
38 U.S.C.A. § 7107 (West 2002).  Since such hearings are 
scheduled by the RO, the Board must remand the case to the RO 
for that purpose, to ensure full compliance with due process 
requirements.  See 38 C.F.R. §§ 20.704, 20.1304 (2008).  

Accordingly, the case is REMANDED for the following action:

The veteran should be scheduled for a 
Board hearing using videoconferencing 
techniques at the earliest opportunity 
and should be notified of the hearing 
date.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




